t c memo united_states tax_court michael l and susan barnard petitioners v commissioner of internal revenue respondent docket no filed date carolyn j jackson and richard craig krause for petitioners alexandra ee nicholaides and timothy s murphy for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of deficiencies in their and federal income taxes additions to their and taxes for fraud and a penalty for fraud as to - respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure for the respective years respondent also determined that petitioners were liable for an dollar_figure addition to their tax under sec_6653 a an dollar_figure addition to their tax under sec_6653 and an dollar_figure penalty for fraud as to respondent also determined that petitioners were liable for a time-sensitive addition to their tax under sec_6653 b we must decide whether petitioners are liable for the deficiencies additions to tax and penalty we hold they are liable for the deficiencies to the extent stated herein and that they are not liable for any of the additions to tax or the penalty unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners resided in charlevoix michigan charlevoix when their petition was filed they filed joint and federal_income_tax returns michael barnard mr barnard grew up in east jordan michigan upon graduating from high school he attended the general motors gm institute and received a degree in mechanical engineering in during the next years he worked as an engineer for gm corp he married susan barnard ms barnard on date ms barnard is a registered nurse petitioners owned property in charlevoix on which they constructed a facility that included a restaurant and bar collectively the restaurant and a 12-room motel motel petitioners began operating the restaurant and the motel in late as unincorporated businesses and incorporated those businesses in the middle of under the name nanny's inc nanny's for the remainder of throughout the end of nanny’s operated as a c_corporation that reported its income and expenses for federal_income_tax purposes on the basis of the calendar_year nanny's elected to be treated as an s_corporation effective with its taxable_year beginning on date ms barnard oversaw nanny’s daily operation nanny’s received most of its income in cash and petitioners deposited nanny’s receipts into a cash register each morning ms barnard reconciled the cash in the register to the cash register tape of nanny’s business for the previous day afterwards petitioners left some of the cash in the register for the current day's ' petitioners’ basis in their nanny’s stock was dollar_figure upon incorporation and at all relevant times thereafter except to the extent that their basis is reduced pursuant to this report q4e- business including the payment of vendors and either deposited the remaining cash into nanny’s checking account business account or secured it for safekeeping at the restaurant or at their home petitioners deposited into the business account only the portion of nanny’s gross_receipts necessary to cover its anticipated expenses which would be paid_by check when nanny’s did not have enough funds in the business account to pay business_expenses petitioners usually paid the expenses directly with the secured cash or transferred the cash to the business account and paid the expenses by check on many occasions petitioners used their own funds to pay nanny’s business_expenses and used nanny’s funds to pay their personal expenses petitioners generally operated nanny’s business in the same manner after its incorporation as they did before its incorporation e as an alter ego of themselves following ms barnard’s reconciliation of the cash in the register to the cash register tapes petitioners recorded the gross_receipts onto daily sheets and discarded the cash register tapes they also discarded the daily sheets after mr barnard used them to prepare monthly summaries of nanny’s income and expenses which he gave to his longtime accountant hugh mason mr mason to prepare the required tax returns eg sales_tax income_tax and financial statements petitioners kept no written record of the amount of nanny’s gross_receipts that was - - not deposited into the business account nor did they keep any detailed records as to the amount of their personal funds which they used in nanny’s business or as to the amount of nanny’s funds which they used personally for both federal_income_tax and financial_accounting purposes mr mason calculated at the end of each year the balance of any loan that he considered to exist between nanny’s and petitioners on account of nanny’s use of petitioners’ funds and vice versa petitioners also owned a mobile home park called lake michigan heights mobile home park lake michigan heights and a building with office and retail_space called bridge street centre bridge street all payments to lake michigan heights and bridge street were made by check and petitioners deposited all of these checks into the separate bank accounts of lake michigan heights and bridge street petitioners operated lake michigan heights and bridge street as unincorporated businesses for the respective years from through petitioners reported on their income_tax returns as initially filed that they had received rent of dollar_figure dollar_figure and dollar_figure as to lake michigan heights and dollar_figure dollar_figure and dollar_figure as to bridge street nanny's old place is petitioners’ unincorporated business that rents to nanny’s the real_estate petitioners owned in charlevoix petitioners received rent checks from nanny’s - - totaling dollar_figure in dollar_figure in and dollar_figure in petitioners deposited all of these checks into the bridge street account petitioners sometimes bought items or paid expenses using cashier's checks which they purchased with cash or using the proceeds of cashier’s checks which they purchased with cash and which were payable to mr bernard in date they bought a boat the tollycraft for dollar_figure they paid part of the tollycraft’s purchase_price with the proceeds of three dollar_figure cashier's checks which they had purchased with cash on july and and date respectively and which were payable to mr bernard they paid another dollar_figure of the tollycraft’s purchase_price with the proceeds of a loan they reported for state sales_tax purchases that the purchase_price of the tollycraft was dollar_figure and they remitted to the state of michigan a dollar_figure cashier’s check payable to the state of michigan in payment of the sales_tax in ms barnard paid her childcare expenses using cashier’s checks in the amounts of petitioners also bought items and paid expenses using other than cashier’s checks many of these items and expenses exceeded dollar_figure in amount bach of these cashier’s checks listed on its face that mr barnard was the purchaser of the check mr barnard signed these checks and presented them to the tollycraft’s seller in partial payment of the boat dollar_figure dollar_figure and dollar_figure she also purchased a dollar_figure cashier's check payable to a seller of furniture in and the charlevoix county state bank the bank delivered to respondent various suspicious transaction reports strs as to petitioners these strs reported the following transactions made by petitioners date transaction date dollar_figure cash payment on a dollar_figure loan the first loan dated date date dollar_figure cash payment on the first loan date dollar_figure cash purchase of a cashier's check payable to american marine electronics for unidentified goods or services date dollar_figure cash purchase of cashier's check payable to mr barnard date dollar_figure cash purchase of a cashier's check payable to mr barnard date dollar_figure cash purchase of a cashier's check payable to mr barnard date dollar_figure cash purchase of a cashier's check payable to mr barnard date dollar_figure cash purchase of a cashier's check payable to the state of michigan for the sales_tax on the tollycraft date dollar_figure cash payment on a second loan date dollar_figure cash purchase of a cashier's check payable to a contractor in partial payment for services that feb feb june july sept sept oct oct date it performed at lake michigan heights dollar_figure cash payment on the first loan dollar_figure cash purchase of a cashier's check payable to a contractor in full payment for unidentified goods or services dollar_figure cash payment on the first loan dollar_figure cash payment on the first loan dollar_figure cash payment ona third loan dollar_figure cash purchase of a cashier's check payable to a contractor as first of four payments on dollar_figure of services that it performed at lake michigan heights dollar_figure cash payment on the third loan dollar_figure cash purchase of a cashier's check payable to a contractor as second of four payments on dollar_figure of services that it performed at lake michigan heights dollar_figure cash purchase of a cashier's check payable to a contractor as third of four payments on dollar_figure of services that it performed at lake michigan heights dollar_figure cash payment on the first loan dollar_figure cash purchase of a cashier's check payable to a contractor as final payment on dollar_figure of services that it performed at lake michigan heights dollar_figure cash payment on the first loan --- - the strs stated specifically that a financial_institution reporting a suspicious transaction must give brief summary of the suspected violation explaining what is unusual or irregular about the transaction the strs issued by the bank as to petitioners did not explain why the bank considered the transactions either unusual or irregular the bank’s practice was that it would prepare the currency transaction reporting form required by u s c sec_5313 and sec_31 c f_r sec dollar_figure as to any nonexempt customer who in a single day transacted business at the bank involving cash totaling more than dollar_figure and an str as to any other nonexempt customer who the bank perceived was engaging in a suspicious activity the bank generally considered exempt customers to be those retail businesses that dealt with cash in the normal course of business the bank did not consider either petitioners or nanny’s to be an exempt customer respondent notified petitioners on date that he would be auditing nanny's taxable_year two months later respondent began auditing petitioners' through years immediately before respondent notified petitioners that their personal returns would be audited mr barnard reviewed his records for bridge street and lake michigan heights and respondent’s audit of that year concluded that nanny’s income and expenses were reported correctly on its federal_income_tax return -- - discovered that he had underreported his income from those activities petitioners had originally estimated the income from these activities for federal_income_tax purposes by way of rough calculations when respondent notified petitioners that he would be auditing their personal returns mr barnard notified respondent that petitioners had just amended but not yet filed their and personal income_tax returns to report additional rental income mr barnard gave those amended returns to revenue_agent bruce smith revenue_agent smith pursuant to his request the amended_return reported additional income of dollar_figure and dollar_figure from bridge street and lake michigan heights respectively the amended_return reported additional income from those respective rentals of dollar_figure and dollar_figure the amended_return reported additional income of dollar_figure from bridge street and a reduction of income of dollar_figure from lake michigan heights because respondent never processed any of these amended returns the deficiencies shown in the notice_of_deficiency include the underpayments reflected on those returns on date revenue_agent smith referred petitioners' and returns to respondent’s criminal_investigation_division the assigned agent special_agent robert keller concluded that he could ascertain petitioners’ taxable_income only through an indirect method of income calculation mr keller’s conclusion was based on his determination that petitioners maintained inadequate records as to their income and expenses petitioners appeared to be living a lifestyle that did not comport with their reported income and respondent had received the strs as to petitioners for purposes of the notice_of_deficiency respondent determined petitioners’ income using the net_worth_method the same method used by mr keller respondent’s notice_of_deficiency lists that petitioners’ net_worth increase in net_worth total net_worth and personal living_expenses were as follows for the related years bank accounts dollar_figure dollar_figure dollar_figure dollar_figure investment sec_113 big_number big_number big_number boats and automobiles big_number big_number big_number big_number real_estate big_number big_number big_number big_number rental properties big_number big_number big_number big_number total assets big_number big_number big_number big_number total liabilities big_number big_number big_number big_number net_worth big_number big_number big_number big_number prior year’s net_worth big_number big_number big_number increase in net_worth big_number big_number big_number personal living_expenses big_number big_number big_number personal losses big_number big_number big_number big_number nontaxable items big_number big_number corrected adjusted_gross_income big_number adjusted_gross_income per return big_number big_number big_number understated adjusted_gross_income big_number big_number big_number the understated adjusted_gross_income amounts led to the subject deficiencies as to the understated amounts the parties agree that dollar_figure dollar_figure and dollar_figure for and respectively are attributable to lake michigan heights and bridge street and only those amounts are understatements attributable to those properties respondent asserts that the remaining understatements of dollar_figure dollar_figure and dollar_figure respectively are attributable to nanny’s as we understand respondent’s position as to the unreported income attributable to - - nanny’s all of those amounts are taxable to petitioners as constructive dividends nanny’s realized taxable_income in and of dollar_figure dollar_figure and dollar_figure respectively and recognized all of these amounts on its federal_income_tax returns its retained earnings at the ends of those years were dollar_figure dollar_figure and dollar_figure respectively its retained earnings at the end of were net of a dollar_figure dividend that it paid to petitioners during that year nanny’s realized ordinary_income of dollar_figure in all of which petitioners recognized for that year opinion we decide first whether petitioners are liable for the deficiencies determined by respondent respondent used the net_worth_method to determine petitioners’ income for the subject years when a taxpayer fails to keep adequate books_and_records sec_446 authorizes the commissioner to compute the taxpayer's income by any method that clearly reflects income 43_tc_824 the net_worth_method has been accepted by the courts as satisfying this legislative mandate e g 348_us_121 the commissioner's determination of tax_liability when calculated under the net_worth_method is presumptively correct and places upon the taxpayer the burden of proving it wrong 293_us_507 979_f2d_1176 6th cir affg tcmemo_1991_320 884_f2d_258 6th cir affg 89_tc_501 799_f2d_254 6th cir a taxpayer must generally prove by a preponderance_of_the_evidence that respondent’s determination is erroneous helvering v taylor supra pincite traficant v commissioner supra pincite calderone v united_states supra pincite income is computed under the net_worth_method by determining a taxpayer's net_worth at the beginning and end of a taxable_year the difference between those two amounts is the increase in the taxpayer’s net_worth this difference is increased by adding nondeductible expenditures eg living_expenses and by subtracting gifts inheritances loans and other nontaxable receipts holland v united_states supra pincite 574_f2d_328 6th cir an increase in a taxpayer's net_worth plus his or her nondeductible expenditures less nontaxable receipts may be considered taxable_income holland v united_states supra petitioners argue primarily that respondent's use of the net_worth_method was inappropriate because they assert they maintained sufficient records as to their income we disagree first as a point of fact petitioners did not maintain sufficient records from which respondent could accurately compute -- - their personal income_tax_liability second respondent applied the net_worth calculation to each year only after respondent audited nanny’s taxable_year and determined that some of nanny’s cash receipts had been commingled with petitioners’ personal funds and that nanny’s records did not allow for a proper accounting of the commingled funds the bare summaries which petitioners maintained as to nanny’s income did not allow respondent to determine with any precision or certainty the amount of the commingled funds which were attributable to nanny’s but which nanny’s no longer retained e were spent by petitioners on personal items whereas mr mason performed a calculation under which he was assured as to the amount of any loan between petitioners and nanny’s on account of the commingled funds we do not have the same level of asssurance in that calculation to hold respondent to it third respondent performed the net_worth calculations only after analyzing petitioners’ lifestyle and determining that their lifestyle did not appear to comport with their reported income in this regard respondent had received the strss which the bank had issued as to petitioners reporting that they had entered into various suspicious cash transactions under the facts herein we conclude that respondent was entitled to use the net_worth_method to compute petitioners’ income for each subject year -- - petitioners argue alternatively that respondent’s net_worth analysis was unreliable they assert that respondent failed to determine accurately their net_worth on date because they claim respondent incorrectly determined that they had no cash on hand on that date they also assert that respondent’s net_worth analysis failed to reflect properly certain incidental items we disagree with petitioners’ claim that respondent’s net_worth analysis is unreliable we have set forth that analysis in our findings_of_fact on the basis of our review of it in light of the record we are unpersuaded that respondent’s calculation as to petitioners’ cash on hand on date is inaccurate the record contains no reliable evidence from which we can conclude that petitioners in their personal capacity had any cash on that date petitioners’ position as to their cash on hand rests almost entirely on their trial testimony we find that testimony unpersuasive in that it is uncorroborated inconsistent and self-serving see roberts v commissioner tcmemo_1987_182 nor can we conclude that respondent did not properly take into account various other incidental items for petitioners focus on a dollar_figure loan that petitioners received on date and assert that dollar_figure of those proceeds was on hand on date the record does not support this assertion which petitioners claim error in connection with the net_worth analysis respondent determined that all of the underpayments attributable to nanny’s were includable in petitioners’ gross_income as constructive dividends we disagree absent a provision to the contrary funds which a shareholder diverts from a corporation are generally includable in the shareholder’s gross_income under sec_61 to the extent that the shareholder has dominion and control_over them see also 348_us_426 one example of a contrary provision is sec_301 where congress has provided that funds or any other_property distributed by a corporation to a shareholder over which the shareholder has dominion and control are to be taxed under the provisions of sec_301 under sec_301 a constructive distribution is taxable to the shareholder as a dividend only to the extent of the corporation’s earnings_and_profits any excess is a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation and any remaining amount is taxable to the shareholder as a long-term_capital_gain sec_301 and 89_tc_1280 see also fdic v first heights bank fsb 229_f3d_528 6th cir wherein the court_of_appeals for the sixth circuit the court to which this case is appealable stated -- - the amount of the constructive_dividend given by a corporation must be controlled by the well-known rule that dividends cannot exceed retained earnings_and_profits in hagaman f 2d pincite we stated that b ecause dividends can only be distributed to the extent of a corporation's earnings_and_profits under sec_316 a court can only find a constructive_dividend to be taxable as ordinary_income to the extent of the corporation's earnings_and_profits another opinion recognizes that toltherwise a distribution to the stockholder is merely a recovery from his basis in his shares to the extent that he has such a basis to the extent that the payments exceed the basis the payments amount to a taxable capital_gain 746_f2d_327 6th cir see generally action on decision on truesdell v commissioner supra cc-1988-025 date wherein the commissioner stated funds diverted to the shareholder of a wholly owned corporation should be regarded as constructive distributions unless the funds were additional salary or otherwise were received in a nonshareholder capacity the funds should be included in the income of the corporation and taxed to the shareholder in accordance with sec_301 when such funds are received ina shareholder capacity we will no longer argue they are ordinary_income regardless of earnings_and_profits here we find that nanny’s was incorporated in and that it realized taxable_income in and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively we also find that its retained earnings at the end of each of the first respective years before consideration of this report were dollar_figure dollar_figure and dollar_figure although a corporation’s retained earnings are not always the same as its earnings_and_profits we are comfortable in treating the two as the same for purposes of the instant case see jones v commissioner tcmemo_1997_ affd without published opinion 177_f3d_983 11th cir respondent asserts that petitioners’ understatements for the subject years are attributable to nanny’s to the extent of dollar_figure dollar_figure and dollar_figure respectively we agree we disagree with respondent however that all of these amounts are constructive dividends which are includable in petitioners’ gross_income as ordinary_income as to we conclude and hold that dollar_figure ie nanny’s income of the dollar_figure is includable in petitioners’ gross_income as a dividend that dollar_figure is excludable from their gross_income as a return_of_capital and that dollar_figure is includable in their gross_income as a long-term_capital_gain sec_301 as to we conclude and hold that dollar_figure ie nanny’s income of the dollar_figure is includable in their gross_income as a dividend and that the remainder of dollar_figure is includable in their gross_income as a long-term_capital_gain id as to we conclude and hold after considering our opinion herein we find that at the end of nanny’s taxable_year nanny’s had a dollar_figure deficit in earnings and profit the dollar_figure less the constructive_dividend of dollar_figure and petitioners had a zero basis in their nanny’s stock their original dollar_figure basis less the dollar_figure return_of_capital - - that the entire dollar_figure is includable in their gross_income as a capital_gain sec_1368 turning to respondent’s other determination namely that petitioners are liable for fraud respondent must prove this determination by clear_and_convincing evidence sec_7454 rule b 80_tc_1111 fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax 398_f2d_1002 3d cir respondent must prove that petitioners underpaid their taxes for the relevant years and some part of each underpayment was due to fraud because respondent bears the burden of proving fraud we may not and shall not bootstrap any part of our fraud determination upon petitioners’ failure to prove respondent's deficiency determination erroneous 94_tc_654 on the basis of on our review of the record we conclude that respondent has proven the first prong of the two-part test petitioners amended their personal income_tax returns for each of the subject years to report additional income petitioners’ amended returns are admissions of federal_income_tax underpayments 464_us_386 - thus respondent has proven that petitioners underpaid their federal income taxes for each of the subject years as to the second prong of the test ie the presence of fraud the existence of fraud is a question of fact gavjewski v commissioner 67_tc_181 affd 578_f2d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir where fraud is determined for multiple years as is the case here respondent must establish the requisite fraudulent intent for each of those years in order to prevail as to all of those years the court may sustain respondent’s determination of fraud only as to those years for which the fraudulent intent is established clearly and convincingly we often rely on certain indicia of fraud in deciding the existence of fraud the presence of several indicia is persuasive circumstantial evidence of fraud 55_tc_85 the badges_of_fraud include filing of false documents understatement of -- - income maintenance of inadequate records implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in an illegal activity attempting to conceal the illegal activity and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 respondent’s determination rests primarily on the fact that the bank issued to him the strs as to petitioners that petitioners used cashier’s checks to pay for personal expenses and that petitioners structured their affairs to avoid the reporting requirements as to cash transactions over dollar_figure see u s c sec_5313 c f_r sec dollar_figure respondent also finds a fraudulent intent on the part of petitioners in the fact that they underreported their income for each subject year that nanny’s kept inadequate records and that nanny’s did not deposit all of its cash receipts into the business account on the basis of our review of the record we conclude that respondent has not proven this prong of the two-part test for any of the subject years first we give little weight to the mere fact that petitioners’ income was understated for each year as we view the record bearing in mind the fact that respondent must prove fraud by clear_and_convincing evidence we conclude that petitioners’ understatements were more properly attributable to - - negligence e an unreasonable failure to comply with the provisions of the code or a careless reckless or intentional disregard of rules or regulations rather than to fraud 1ie an intent to evade a tax known or believed to be owing ’ to be sure petitioners deposited into their bank accounts all of the unreported income attributable to their rental properties and never attempted to hide their receipt of that income moreover as even respondent acknowledges petitioners’ failure to report all of their rental income on their original returns was due to the fact that they estimated that income rather than attempted earnestly to ascertain it by reference to the bank statements as to the fact that petitioners commingled their personal funds with the funds of nanny’s we do not view this fact in light of the record as a whole as establishing the requisite fraudulent intent petitioners’ commingling of the funds was simply a continuance of that practice from the immediate prior years in which they operated nanny’s as a sole-proprietorship rather than as a blatant attempt to avoid federal income taxes moreover at the end of the relevant years mr mason their longtime accountant who was knowledgeable as to both nanny’s ’ we stop short of opining on whether petitioners’ underpayment is actually attributable to negligence for purposes of the additions to tax under sec_6653 respondent has neither determined nor pleaded as an alternative to the fraud determination that petitioners are liable for those additions for any of the subject years -- - business and petitioners’ commingling of the funds calculated for federal_income_tax purposes the amount of any loan that he believed existed between petitioners and nanny’s by virtue of their use of its funds and vice versa we are unable to conclude on the basis of the record at hand that petitioners knew when they filed their tax returns that mr mason’s calculation may have reflected inaccurately their use of nanny’s funds nor do we believe that the mere fact that petitioners commingled their personal funds with the funds of nanny’s and knew that they did so means ipso facto that petitioners possessed the requisite fraudulent intent when they filed their income_tax returns our conclusion is unchanged by the fact that the bank issued the strs as to petitioners as we view the transactions underlying the strs we are unable to conclude that those transactions which occurred in only the last years in issue lead to a finding that petitioners possessed the requisite fraudulent intent in any of the years ten of the reported transactions involved payments on loans which presumably included the social_security_number of one or both petitioners the remaining transactions concerned petitioners’ purchase of cashier’s checks no two of which were on the same day and each of which was somewhat spread out from another although all of the cashier’s checks were in amounts less than dollar_figure none of those checks but for three of the dollar_figure checks payable to mr - - bernard and the four checks payable to the contractor for its dollar_figure of services covered an expense greater than dollar_figure under the facts herein petitioners’ use of the cashier’s checks does not convince us that they used those checks with the requisite intent to evade federal_income_tax to be sure an individual’s use of cashier’s checks to pay personal expenses does not necessarily mean that the individual did so to evade the payment of federal_income_tax such is especially true here where petitioners regularly used cashier’s checks to pay personal expenses during years before the subject years respondent also finds a fraudulent intent on the part of petitioners in the fact that nanny’s kept imperfect records and that nanny’s did not deposit all of its cash receipts into the business account we do not do likewise nanny’s is an entity separate from petitioners and we do not consider it appropriate under the facts herein to impute nanny’s actions to petitioners see eg estate of feinsmith v commissioner tcmemo_2001_ in fact respondent’s only exception is to the fact that nanny’s failed to deposit all of its gross_receipts into its business account acknowledging explicitly that petitioners did deposit in their bank accounts all of the income that they we also bear in mind that petitioners on date knowingly subjected themselves to the bank’s practice of reporting cash transactions totaling more than dollar_figure when they purchased one of the checks payable to the contractor and made their cash payment on the third loan - - received from their rental properties moreover as to nanny’s’ taxable_year respondent determined that nanny’s accurately reported all of its income for that year such a determination obviously undercuts respondent’s position in this case that petitioners skimmed dollar_figure of nanny’s receipts for their personal_use without reporting those receipts for federal_income_tax purposes and tried to conceal nanny’s earning of those receipts by dealing in cash and destroying the cash register tapes respondent tries to downplay the fact that the audit of nanny’s taxable_year concluded that nanny’s income was reported correctly on its federal_income_tax return as we understand respondent’s position as to this fact revenue_agent smith reached this conclusion only because nanny’s did not supply him with any document that would disprove the reported amount we are unpersuaded that this is so in addition to the fact that revenue_agent smith testified to the contrary we find it unlikely given the facts herein that respondent would have conceded that nanny’s income was reported correctly simply because nanny’s kept in its records no documentation that showed otherwise nor do we reach a finding of fraud on the basis of our review of the remaining badges_of_fraud petitioners did not attempt to conceal any assets they did not engage in an illegal activity they did not attempt to conceal an illegal activity -- p7 - they did not deal primarily in cash in their personal capacity eg all of the rent that they received was paid_by check they cooperated with respondent as to their audit eg they promptly gave revenue_agent smith their amended returns reporting additional income for those years and expeditiously transferred to respondent all of the records which they maintained as to themselves individually although we agree with respondent that petitioners were less than upfront with the state of michigan in as to the purchase_price of the tollycraft and in this regard filed a false document with the state this fact does not convince us clearly that petitioners possessed the requisite fraudulent intent for that year as to their federal_income_tax liability ’ all of the parties’ arguments have been considered and we have rejected those arguments not discussed herein as meritless accordingly decision will be entered under rule nor do we believe that some of petitioners’ explanations as to their behavior explanations which we find implausible or inconsistent dictate a finding of fraud in any of the years
